—Appeals from two judgments of the County Court of Broome County (Monserrate, J.), rendered March 3, 1989, convicting defendant upon his pleas of guilty of the crimes of criminal sale of a controlled substance in the third degree and attempted rape in the first degree.
Defendant’s only contention on this appeal is that the sentences he received were harsh and excessive. We disagree. The 5- to 15-year prison sentence he received upon his guilty plea to criminal sale of a controlled substance in the third degree was well within the statutory guidelines (Penal Law § 70.00 [2] [b]; [3] [b]) and the plea was made in full satisfaction of a three-count indictment. Furthermore, no promises were made to him with respect to the sentence he would receive for that crime. As to the IVi to 4Vi-year prison sentence he received for his conviction of attempted rape in the first degree, defendant not only received the most lenient sentence possible (Penal Law § 70.02 [3] [b]; [4]), but he pleaded guilty to that crime knowing that he would receive the sentence ultimately imposed, including the fact that it would be consecutive to the sentence imposed for the drug conviction. Under these circumstances, we find no abuse by County Court in sentencing defendant (see, People v Dean, 155 AD2d 774, 775, lv denied 75 NY2d 812; People v McManus, 124 AD2d 305).
Mahoney, P. J., Casey, Weiss, Mikoll and Harvey, JJ., concur. Ordered that the judgments are affirmed.